 



Exhibit 10
May 2, 2008
Mr. Ross J. Centanni
2910 Curved Creek Road
Quincy, IL 62301
Dear Ross:
As discussed today, your active employment with the Company and active service
to the Board of Directors will terminate, effective today. However, you will
continue to serve in the honorary role of Chairman Emeritus of the Board of
Directors through January 2, 2009, your formal retirement date from the Company
and the Board of Directors. Your service to the Company in this role will be
determined in the discretion of the Board of Directors.
Because of your service to the Company, we will offer you the following
additional payments and benefits if you agree to the terms of this Agreement.

1.   As consideration for your service as Chairman Emeritus and for providing up
to 20 hours per week of managerial and advisory service, at the request and in
the discretion of the Board of Directors and/or the President and CEO, you will
receive the following payments:

  §   You will continue to receive your monthly salary of Sixty Seven Thousand
Five Hundred Dollars ($67,500), paid on a semi-monthly basis through January 2,
2009. These payments will be reduced for applicable taxes and withholdings.    
§   For the period January 2, 2009 through June 30, 2009, you will receive Fifty
Thousand Dollars ($50,000) per month (6 payments).     Our obligation to
continue to make these payments will cease in the unlikely event of your death.

2.   Through January 2, 2009, the Company will afford you reasonable access to
secretarial services to assist you in your role as Chairman Emeritus and your
transition to retirement.   3.   You will remain eligible to receive the 2008
Executive Annual Bonus Plan and the 2006 Long Term Bonus Opportunity payments to
be paid in February 2009 if, and to the extent, the conditions for these bonus
payments are met (except your continuing employment by the Company).   4.   You
will be eligible to receive a pro-rata share (based on service through
January 2, 2009) of the 2007 and 2008 Long Term Bonus Opportunity payments to be
made in February 2010 and 2011, respectively, if, and to the extent, the
conditions for these bonus payments are met (except your continuing employment
by the Company).

 



--------------------------------------------------------------------------------



 



Ross J. Centanni
May 2, 2008
Page 2

5.   No later than December 31, 2008, you will receive a one-time bonus of Five
Hundred Thousand Dollars ($500,000) for your assistance in the transition to the
new President and CEO.   6.   Your group insurance coverage, including life,
medical, and dental, will continue through January 2, 2009, unless you sooner
receive alternate coverage with another employer, even if this alternate
coverage is less comprehensive.   7.   Effective January 2, 2009, you will be
eligible to receive the Retiree Medical Plan described in Exhibit A attached
hereto.   8.   Through January 2, 2009, you will continue to remain eligible for
the benefit plans normally offered to Gardner Denver executives, including the
Gardner Denver executive tax return service with respect to the preparation of
your 2008 tax return. You would also be eligible for such benefits that would
normally be offered or continue upon your retirement, including the Company’s
continuing payment of your premiums under the Long-Term Care Insurance Program
and the Executive Retirement Planning Program described in Exhibit B attached
hereto.   9.   Through January 2, 2009, you may also continue to contribute to
the Retirement Savings Plan and the Excess Savings Plan. Company contributions
will also continue during this time. Following January 2, 2009, you have a
choice of whether to withdraw or to leave your account in the Retirement Savings
Plan. If you choose to leave your account in the Retirement Savings Plan, you
may choose to withdraw it at a later date, but not later than April 1 following
your attainment of age 701/2. Your Excess Savings Plan account will be paid to
you pursuant to the terms of such Plan.   10.   Through January 2, 2009, you
will also have the right to exercise vested options and to earn additional
vesting time towards unvested restricted stock shares or units. Upon your
retirement, you will have the rights regarding the vesting and exercise of
options and restricted stock shares or units prescribed under the respective
terms of the applicable plans and grant agreements.   11.   Subject to and in
accordance with the applicable terms of the Gardner Denver Pension Plan, you
will be eligible to receive your vested Pension Plan benefits at the time of
your retirement in accordance with the Plan.   12.   All terms and conditions of
this Agreement shall be construed to be in accordance with the non-qualified
deferred compensation requirements of Section 409A of the Internal Revenue Code.

For the six (6) month period following January 2, 2009, you will remain subject
to the requirements of Section 16 of the Securities Exchange Act of 1934 with
respect to certain transactions in Gardner Denver stock. In addition, you will
still be required to refrain from





--------------------------------------------------------------------------------



 



Ross J. Centanni
May 2, 2008
Page 3
making open market purchases or sales of Gardner Denver’s stock while you are in
possession of material non-public information about the Company.
Accordingly, you will be required to obtain pre-clearance from the Gardner
Denver Corporate Secretary’s office prior to engaging in purchases or sales of
Gardner Denver stock during your salary continuation period. Your failure to
abide by this requirement will result in the immediate forfeiture of your
remaining stock options.
During your employment with Gardner Denver, you had access to much of the
Company’s confidential information including: product margins, product strengths
and weaknesses, Company policies, objectives, strategies, long range plans,
plans for market product development, financial information, payroll
information, personnel information and other similar information. As a result,
and in consideration of the salary and other benefits to be provided by Gardner
Denver pursuant to this Agreement, you will not disclose any of the information
gained in your position with Gardner Denver to the advantage of a competitor of
Gardner Denver or to the disadvantage of Gardner Denver. You will also continue
to abide by all confidentiality and non-compete restrictions pursuant to other
agreements which you have executed with the Company prior to the date of this
Agreement. You further agree that you will not make any disparaging or other
negative comments about the Company or its officers, agents and representatives.
We are also in agreement that you will not take with you any documents or copies
of documents, or use in any way in direct or indirect employment, any
confidential and proprietary information that you gained during your service
with Gardner Denver, Inc.
To receive the benefits and payments described in this Agreement, you must agree
to the attached Waiver and Release, which is incorporated by reference and
should be considered part of this letter.
If you are in agreement and if the foregoing clearly and fully reflects our
understanding, please so indicate by signing and returning to me a copy of this
Agreement and a signed copy of the attached Waiver and Release. By signing this
Agreement, you acknowledge that you have read it, understand its terms and that
you are voluntarily accepting it in lieu of any other separation benefits that
the Company may offer, including, without limitation, the Company’s Separation
Allowance Plan.
Sincerely,
/s/ Richard L. Thompson
Richard L. Thompson
Chairperson, Management Development and Compensation Committee of
the Gardner Denver, Inc. Board of Directors





--------------------------------------------------------------------------------



 



Ross J. Centanni
May 2, 2008
Page 4
Agreed to and accepted:
/s/ Ross J. Centanni
Ross J. Centanni
Date of Acceptance: 5/2/08
Attachments






--------------------------------------------------------------------------------



 



Exhibit A—Retiree Medical Program

  •   Mr. and Mrs. Centanni would be covered by the standard Gardner Denver
Retiree Medical Plan with a supplementary Exec-U-Care wrap around plan. Coverage
would be in effect prior to age 65 and post 65. The Exec-U-Care wraparound plan
will cover the deductible and co-pays not covered under the Gardner Denver
Retiree Insurance Plan. Pre-existing condition provisions are not present in
either plan. Therefore, there would be no underwriting requirements associated
with this proposed alternative program.     •   Gardner Denver will provide
Mr. Centanni with additional nonqualified deferred compensation annually in an
amount equal to the premium payments due under the program. Mr. Centanni can
then use the nonqualified deferred compensation to pay the premiums due under
the program.     •   In accordance with the new final regulations under Code
Section 409A, this type of nonqualified deferred compensation arrangement must
be set forth in a written document which details certain terms and provisions.

 



--------------------------------------------------------------------------------



 



Exhibit B
GARDNER DENVER
EXECUTIVE RETIREMENT PLANNING PROGRAM
RUBIN BROWN — RETIREMENT PLANNING SERVICES

•   Within 12 months of retirement

•   Data Collection

•   Familiarization of company plans specifically applicable to retiree

•   Determination of most tax efficient manner to draw down both qualified and
non-qualified company and non-company plans

•   Determine adequacy of retirement cash flow including recommendations for
maximizing same

•   Assistance with determining proper elections with respect to any company
benefit plan at retirement

•   Stock option planning

•   Fees $8,500 — $15,000 based on today’s billing rates

 



--------------------------------------------------------------------------------



 



WAIVER AND RELEASE
     In consideration of the Company’s agreement to provide me the payments and
benefits in accordance with Richard L. Thompson’s letter dated May 2, 2008 (also
signed by me) (the “Agreement”), I hereby waive and release Gardner Denver, Inc.
and its predecessors, subsidiaries, related entities, officers, directors,
shareholders, parent entities, agents, attorneys, employees, successors, or
assigns (referred to collectively as “the Company”) from all claims or demands I
have, may have, or may have had based on or in any way related to my employment
with the Company, the termination of that employment, or based on any previous
act or omission by or on behalf of the Company. I further waive any right I may
have with respect to the claims or demands from which the Company is hereby
released.
     1. Scope of Release. This waiver and release includes any rights or claims
I may have under, but not limited to, the Age Discrimination in Employment Act,
which prohibits age discrimination in employment; Title VII of the Civil Rights
Acts of 1964, as amended, which prohibits discrimination in employment based on
race, color, national origin, religion or sex (including claims of sexual
harassment); 42 U.S.C. §1981, which prohibits race discrimination; the Equal Pay
Act, which prohibits paying men and women unequal pay for equal work; the
Rehabilitation Act of 1973 and the Americans with Disabilities Act, which
prohibit discrimination on the basis of handicap or disability; the Employee
Retirement Income Security Act; all state fair employment practice laws,
employee leave laws, the Illinois Constitution; 770 Ill. Comp. Stat. §§ 5/1-101
et seq. (the Illinois Human Rights Act); 410 Ill. Comp. Stat. §§ 305/1 et seq.
(the Illinois AIDS Confidentiality Act); 410 Ill. Comp. Stat. §§ 513/1 et seq.
(the Illinois Genetic Information Privacy Act); 820 Ill. Comp. Stat. §§ 110/1 et
seq. (the Illinois Equal Wage Act); 820 Ill. Comp. Stat. §§ 147/1 et seq. (the
School Visitation Rights Act); 725 Ill. Comp. Stat. § 125/8 (adverse action
taken because of jury/witness duty); 705 Ill. Comp. Stat. § 305/4.1 (adverse
action for jury duty); 10 Ill. Comp. Stat. § 5/17-15 (voting leave); 20 Ill.
Comp. Stat. § 415/19c.1 (whistleblower protection); 775 Ill. Comp. Stat. §
5/2-103 (use of expunged, sealed, or impounded arrest record for employment
consideration); 225 Ill. Comp. Stat. §§ 430/1 et seq. (polygraph examination);
820 Ill. Comp. Stat. § 305/4(h) (discrimination based on seeking workers’
compensation benefits); 820 Ill. Comp. Stat. §§ 45/0.01 et seq. (retaliation
claim under the Illinois Health Insurance Claim Filing Act); 765 Ill. Comp.
Stat. §§ 1060/1 et seq. (the Illinois Employee Patent Act); 410 Ill. Comp. Stat.
§§ 80/1 et seq. (the Illinois Clean Indoor Air Act); 30 Ill. Comp. Stat. §§
580/1 et seq. (the Drug-Free Workplace Act); Title 56 of the Ill. Admin. Code.
Sec. 2920.40 (plant closings); 820 Ill. Comp. Stat. § 55/5 (discrimination for
use of lawful products); 820 Ill. Comp. Stat. § 55/1 et seq. (the Illinois Right
to Privacy in the Workplace Act); 720 Ill. Comp. Stat. § 5/14-3(i) (employee
surveillance); 820 Ill. Comp. Stat. §§ 40/0.01 et seq. (the Illinois Personnel
Record Disclosure Review Act); 820 Ill. Comp. Stat. §§ 105/1 et seq. (the
Illinois Minimum Wage Laws); 820 Ill. Comp. Stat. §§ 115/1 et seq. (the Illinois
Wage Payment and Collection Act); 820 Ill. Comp. Stat. §§ 310/1 et seq. (the
Illinois Workers’ Occupational Disease Act); and 20 Ill. Comp. Stat. § 1805/100
(discrimination against members of the armed forces); and any other foreign,
federal, state or local law or regulation prohibiting employment discrimination
or retaliation. This Waiver and Release also includes any claims for wrongful
discharge, whether based on claimed violations of statutes, regulations or
public policy, United States or foreign law; or based on claims in contract or
tort. This waiver and release also includes any claims that I suffered any harm
by or through the actions or omissions of the Company, including, but not
limited to, claims for defamation or emotional

1



--------------------------------------------------------------------------------



 



distress. This Waiver and Release does not cover any vested employee benefits to
which I am already entitled or to benefits in the Agreement.
     This Waiver and Release covers all claims or demands based on any facts or
events, whether known or unknown by me, that occurred on or before the effective
date of this release. I fully understand that if any of the facts or
circumstances on which I premise my execution of this Waiver and Release be
found, suspected or claimed hereafter to be different from the facts and
circumstances now believed by me to be true, I nonetheless expressly accept and
assume the risk of such possible differences in fact or circumstance and agree
that this Waiver and Release shall be and remain effective notwithstanding any
such difference in any such fact or circumstance. I acknowledge that I have no
pending Workers’ Compensation claim and that this release is not related in any
way to any claim for Workers’ Compensation benefits. I further acknowledge I
know of no basis for such a claim. The Company acknowledges that I have not
released any rights or claims that I may have under the Age Discrimination in
Employment Act (“ADEA”) that arise after the date this Waiver and Release is
executed.
     2. Covenant Not to Sue. I promise never to file a lawsuit, complaint or
other claim asserting any claim or demand that is within the scope of the Waiver
and Release. This Waiver and Release may and shall be pled as a full and
complete defense to, and may be used as a basis for an injunction against, any
action, suit or other proceeding that may be instituted, prosecuted or
maintained in breach hereof. If I file a lawsuit, complaint or other action
asserting any claim or demand that is within the scope of the Waiver and
Release, other than a charge of discrimination or a lawsuit alleging a violation
of the ADEA, the Company, whether or not my claim is otherwise valid, shall be
entitled to cancel any and all of its future obligations of the Agreement, and
recoup 75% of the value of the monetary payments and benefits set out in
Agreement, if not prohibited by law, together with it costs and reasonable
attorneys’ fees incurred in the enforcement of this Waiver and Release. Nothing
herein restricts me from challenging the validity of the waiver contained in
this Waiver and Release as it pertains to a claim under the federal ADEA or from
filing a charge of discrimination with the Equal Employment Opportunity
Commission. However, I waive any right to damages from such charge.
     3. Period for Review. I acknowledge receipt of the original version of the
Agreement and this Waiver and Release, and that I have been given 21 days to
review and consider this Waiver and Release before signing it.
     4. Encouragement to Consult With an Attorney. I acknowledge that I have
been encouraged to consult with an attorney, at my own expense, before signing
this Waiver and Release.
     5. Right to Revoke. The Agreement and this Waiver and Release will not be
effective for a period of seven (7) days following the execution of this
agreement by me, during which time I may revoke this agreement, including the
release and waiver of claims and covenant not to sue. This agreement will become
effective and enforceable when the revocation period has expired. Revocation is
effective by delivering a written notice of revocation to the Company during the
seven (7) day revocation period. If I revoke the Agreement and/or this

2



--------------------------------------------------------------------------------



 



Waiver and Release, this Waiver and Release shall not be effective or
enforceable and I will not receive the payments and benefits described in the
Agreement to which I am not otherwise entitled under the law. Revocation will
have no effect on my termination of employment.
     6. Choice of Law and Agreement to Arbitrate. This Agreement is subject to
and shall be construed under the laws of the State of Illinois. If any dispute
arises regarding or related to this Agreement, the dispute will be referred to a
single arbiter agreed upon by us. If we cannot agree upon a single arbiter, an
arbiter or arbiters will be selected following the rules of the American
Arbitration Association. The dispute will be resolved by arbitration following
the Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association, and judgment upon the award rendered by the arbiter may
be entered in any court having jurisdiction of the dispute. The site of the
arbitration shall be Quincy, Illinois, unless the parties mutually agree on a
different location. Provided, however, that Gardner Denver may seek injunctive
and/or equitable relief in any court of competent jurisdiction to enforce my
obligations under this Agreement.
     7. Entire Agreement/Severability. The Agreement and this Waiver and Release
contain all of the promises and covenants exchanged by the parties, and would
not have been agreed upon but for the inclusion of such and every one of their
conditions. The terms and conditions hereof constitute the entire agreement
between the Company and me and supersede all previous and contemporaneous
statements, communications, representations or agreements, either written or
oral, by or between the Company and me with respect to the subject matter
hereof, and no contemporaneous or subsequent agreement or understanding
modifying, varying or expanding this agreement shall be binding upon either
party unless in writing and signed by a duly authorized representative of that
party. The waiver and release of claims and covenant not to sue is an essential
and material part of both Agreements. If this Waiver and Release materially
fails or is found unenforceable by a court of competent jurisdiction, the
remaining portions hereof shall be deemed void, and if I bring a claim, other
than a charge of discrimination with the Equal Employment Opportunity Commission
or a suit pursuant to the ADEA, I agree to return the payments set forth in the
Agreement.
I KNOWINGLY AND VOLUNTARILY CHOOSE TO ACCEPT THE TERMS OF THIS AGREEMENT IN
CONNECTION WITH THE TERMINATION OF MY EMPLOYMENT.

         
5/3/08
 
DATE
  /s/ Ross J. Centanni
 
      EMPLOYEE    
 
       
/s/ Joan M. Leindecker
 
       
 
       
Witness to Signature of Employee
       

                  /s/ Tracy D. Paglilara                       ON BEHALF OF
EMPLOYER           

3